Exhibit 10.2

 

THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE
SECURITIES LAWS. THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF
THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE UNDER SAID ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO ACCENTIA BIOPHARMACEUTICALS, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

SECOND AMENDED AND RESTATED

SECURED CONVERTIBLE MINIMUM BORROWING NOTE

 

FOR VALUE RECEIVED, each of ACCENTIA BIOPHARMACEUTICALS, INC., a Florida
corporation (the “Parent”), and the other companies listed on Exhibit A attached
hereto (such other companies together with the Parent, each a “Company” and
collectively, the “Companies”), jointly and severally, promises to pay to LAURUS
MASTER FUND, LTD., c/o M&C Corporate Services Limited, P.O. Box 309 GT, Ugland
House, South Church Street, George Town, Grand Cayman, Cayman Islands, Fax:
345-949-8080 (the “Holder”) or its registered assigns or successors in interest,
the sum of Two Million Five Hundred Thousand Dollars ($2,500,000), or, if
different, the aggregate principal amount of all Loans (as defined in the
Security Agreement referred to below), together with any accrued and unpaid
interest hereon, on April 29, 2006 (the “Maturity Date”) if not sooner
indefeasibly paid in full; provided, however, if the Parent shall have
consummated the initial public offering of Common Stock (as defined in the
Security Agreement) on or prior to March 31, 2006, the Maturity Date shall be
April 29, 2008. This Second Amended and Restated Secured Convertible Minimum
Borrowing Note amends and restates in its entirety (and is given in substitution
for and not in satisfaction of) that certain $2,500,000 Secured Convertible
Minimum Borrowing Note made by the Companies in favor of the Holder on April 29,
2005 and amended and restated on or about September 13, 2005.

 

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Security Agreement among the Companies and the
Holder dated as of the date hereof (as amended and restated, further amended,
modified and/or supplemented from time to time, the “Security Agreement”).

 

The following terms shall apply to this Second Amended and Restated Secured
Convertible Minimum Borrowing Note (this “Note”):

 

ARTICLE I

CONTRACT RATE

 

1.1 Contract Rate. Subject to Sections 4.2 and 5.10, interest payable on the
outstanding principal amount of this Note (the “Principal Amount”) shall accrue
at a rate per annum equal to the “prime rate” published in The Wall Street
Journal from time to time (the “Prime Rate”), plus two percent (2.0%) (the
“Contract Rate”). The Contract Rate shall be

 

Second A&R Minimum Borrowing Note

    



--------------------------------------------------------------------------------

increased or decreased as the case may be for each increase or decrease in the
Prime Rate in an amount equal to such increase or decrease in the Prime Rate;
each change to be effective as of the day of the change in the Prime Rate. The
Contract Rate shall not at any time be less than seven and three-quarters
percent (7.75%). Interest shall be (i) calculated on the basis of a 360 day
year, and (ii) payable monthly, in arrears, commencing on May 4, 2005 on the
first business day of each consecutive calendar month thereafter through and
including the Maturity Date and on the Maturity Date, whether by acceleration or
otherwise.

 

1.2 Contract Rate Payments. The Contract Rate shall be calculated on the last
business day of each calendar month hereafter (other than for increases or
decreases in the Prime Rate which shall be calculated and become effective in
accordance with the terms of Section 1.1) until the Maturity Date (each a
“Determination Date”) and shall be subject to adjustment as set forth herein..

 

ARTICLE II

LOANS; PAYMENTS UNDER THIS NOTE

 

2.1 Loans. All Loans evidenced by this Note shall be made in accordance with the
terms and provisions of the Security Agreement.

 

2.2 No Effective Registration. Notwithstanding anything to the contrary herein,
the Holder shall not be required to accept shares of Common Stock as payment
following a conversion by the Holder if there fails to exist an effective
current Registration Statement (as defined in the Registration Rights Agreement)
covering the shares of Common Stock to be issued, or if an Event of Default
hereunder exists and is continuing, unless such requirement is otherwise waived
in writing by the Holder in whole or in part at the Holder’s option.

 

2.3 Optional Redemption in Cash. The Companies will have the option of prepaying
this Note (“Optional Redemption”) by paying to the Holder a sum of money equal
to one hundred thirty percent (130%) of the principal amount of this Note
together with accrued but unpaid interest thereon and any and all other sums
due, accrued or payable to the Holder arising under this Note, the Security
Agreement, or any other Ancillary Agreement (the “Redemption Amount”)
outstanding on the Redemption Payment Date (as defined below). The Company shall
deliver to the Holder a written notice of redemption (the “Notice of
Redemption”) specifying the date for such Optional Redemption (the “Redemption
Payment Date”), which date shall be seven (7) days after the date of the Notice
of Redemption (the “Redemption Period”). A Notice of Redemption shall not be
effective with respect to any portion of this Note for which the Holder has
previously delivered a Notice of Conversion (defined below) pursuant to
Section 3.1, or for conversions elected to be made by the Holder pursuant to
Section 3.1 during the Redemption Period. The Redemption Amount shall be
determined as if such Holder’s conversion elections had been completed
immediately prior to the date of the Notice of Redemption. On the Redemption
Payment Date, the Redemption Amount (plus any additional interest and fees
accruing on the Notes during the Redemption Period) must be irrevocably paid in
full in immediately available funds to the Holder. In the event the Companies
fail to pay the Redemption Amount on the Redemption Payment Date, then such
Redemption Notice shall be null and void.

 

Second A&R Minimum Borrowing Note

   2



--------------------------------------------------------------------------------

ARTICLE III

CONVERSION RIGHTS AND FIXED CONVERSION PRICE

 

3.1 Optional Conversion. Subject to the terms of this Article III, the Holder
shall have the right, but not the obligation, at any time until the Maturity
Date, or during an Event of Default (as defined in Article IV), and, subject to
the limitations set forth in Section 3.2 hereof, to convert all or any portion
of the outstanding Principal Amount and/or accrued interest and fees due and
payable into fully paid and nonassessable shares of the Common Stock at the
Fixed Conversion Price. For purposes hereof, subject to Section 3.6 hereof, the
initial “Fixed Conversion Price” shall be $6.80. The shares of Common Stock to
be issued upon such conversion are herein referred to as the “Conversion
Shares.”

 

3.2 Conversion Limitation. Notwithstanding anything contained herein to the
contrary, the Holder shall not be entitled to convert pursuant to the terms of
this Note an amount that would be convertible into that number of Conversion
Shares which would exceed the difference between (i) 4.99% of the outstanding
shares of Common Stock and (ii) the number of shares of Common Stock
beneficially owned by the Holder. For purposes of the immediately preceding
sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Exchange Act and Regulation 13d-3 thereunder. The
Conversion Shares limitation described in this Section 3.2 shall automatically
become null and void without any notice to any Company upon the occurrence and
during the continuance of an Event of Default, or upon 75 days prior notice to
the Parent. Notwithstanding anything contained herein to the contrary, the
provisions of this Section 3.2 are irrevocable and may not be waived by the
Holder or any Company.

 

3.3 Mechanics of Holder’s Conversion. In the event that the Holder elects to
convert this Note into Common Stock, the Holder shall give notice of such
election by delivering an executed and completed notice of conversion in
substantially the form of Exhibit A hereto (appropriately completed) (“Notice of
Conversion”) to the Parent and such Notice of Conversion shall provide a
breakdown in reasonable detail of the Principal Amount, accrued interest and
fees that are being converted. On each Conversion Date (as hereinafter defined)
and in accordance with its Notice of Conversion, the Holder shall make the
appropriate reduction to the Principal Amount, accrued interest and fees as
entered in its records and shall provide written notice thereof to the Parent
within two (2) Business Days after the Conversion Date. Each date on which a
Notice of Conversion is delivered or telecopied to the Parent in accordance with
the provisions hereof shall be deemed a Conversion Date (the “Conversion Date”).
Pursuant to the terms of the Notice of Conversion, the Parent will issue
instructions to the transfer agent accompanied by an opinion of counsel within
one (1) Business Day of the date of the delivery to the Parent of the Notice of
Conversion and shall cause the transfer agent to transmit the certificates
representing the Conversion Shares to the Holder by crediting the account of the
Holder’s designated broker with the Depository Trust Corporation (“DTC”) through
its Deposit Withdrawal Agent Commission (“DWAC”) system within three
(3) Business Days after receipt by the Parent of the Notice of Conversion (the
“Delivery Date”). In the case of the exercise of the conversion rights set forth
herein the conversion privilege shall be deemed to have been exercised and the
Conversion Shares issuable upon such conversion shall be deemed to have been
issued upon the date of receipt by the Parent of the Notice of Conversion. The
Holder shall be treated for all purposes as the record holder of the Conversion
Shares, unless the Holder provides the Parent written instructions to the
contrary.

 

Second A&R Minimum Borrowing Note

   3



--------------------------------------------------------------------------------

3.4 Late Payments. Each Company understands that a delay in the delivery of the
Conversion Shares in the form required pursuant to this Article beyond the
Delivery Date could result in economic loss to the Holder. As compensation to
the Holder for such loss, in addition to all other rights and remedies which the
Holder may have under this Note, applicable law or otherwise, the Companies
shall, jointly and severally, pay late payments to the Holder for any late
issuance of Conversion Shares in the form required pursuant to this Article III
upon conversion of this Note, in the amount equal to $500 per Business Day after
the Delivery Date. The Companies shall, jointly and severally, make any payments
incurred under this Section in immediately available funds upon demand.

 

3.5 Conversion Mechanics. The number of shares of Common Stock to be issued upon
each conversion of this Note shall be determined by dividing that portion of the
principal and interest and fees to be converted, if any, by the then applicable
Fixed Conversion Price.

 

3.6 Adjustment Provisions. The Fixed Conversion Price and number and kind of
shares or other securities to be issued upon conversion determined pursuant to
Section 3.1 shall be subject to adjustment from time to time upon the occurrence
of certain events during the period that this conversion right remains
outstanding, as follows:

 

(a) Reclassification. If the Parent at any time shall, by reclassification or
otherwise, change the Common Stock into the same or a different number of
securities of any class or classes, this Note, as to the unpaid Principal Amount
and accrued interest thereon, shall thereafter be deemed to evidence the right
to purchase an adjusted number of such securities and kind of securities as
would have been issuable as the result of such change with respect to the Common
Stock (i) immediately prior to or (ii) immediately after such reclassification
or other change at the sole election of the Holder.

 

(b) Stock Splits, Combinations and Dividends. If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock or any preferred stock
issued by the Parent in shares of Common Stock, the Fixed Conversion Price shall
be proportionately reduced in case of subdivision of shares or stock dividend or
proportionately increased in the case of combination of shares, in each such
case by the ratio which the total number of shares of Common Stock outstanding
immediately after such event bears to the total number of shares of Common Stock
outstanding immediately prior to such event.

 

3.7 Reservation of Shares. During the period the conversion right exists, the
Parent will reserve from its authorized and unissued Common Stock a sufficient
number of shares to provide for the issuance of Conversion Shares upon the full
conversion of this Note, the Term Note and the Warrants. The Parent represents
that upon issuance, the Conversion Shares will be duly and validly issued, fully
paid and non-assessable. The Parent agrees that its issuance

 

Second A&R Minimum Borrowing Note

   4



--------------------------------------------------------------------------------

of this Note shall constitute full authority to its officers, agents, and
transfer agents who are charged with the duty of executing and issuing stock
certificates to execute and issue the necessary certificates for the Conversion
Shares upon the conversion of this Note.

 

3.8 Registration Rights. The Holder has been granted registration rights with
respect to the Conversion Shares as set forth in a Registration Rights
Agreement.

 

3.9 Issuance of New Note. Upon any partial conversion of this Note, a new Note
containing the same date and provisions of this Note shall, at the request of
the Holder, be issued by the Parent to the Holder for the principal balance of
this Note and interest which shall not have been converted or paid. Subject to
the provisions of Article IV of this Note, the Parent shall not pay any costs,
fees or any other consideration to the Holder for the production and issuance of
a new Note.

 

3.10 Further Conversion Limitation. Notwithstanding anything contained herein to
the contrary, the Holder shall not be entitled to convert pursuant to the terms
of this Note any amounts that would be convertible into Conversion Shares prior
to the earlier to occur of (i) two hundred seventy (270) days after the date
hereof and (i) one hundred eighty (180) days after the date of the initial
public offering of Common Stock. The Conversion Shares limitation described in
this Section 3.10 shall automatically become null and void without any notice to
any Company upon the occurrence and during the continuance of an Event of
Default.

 

3.11 Additional Conversion. If the Company shall have registered the shares of
the Common Stock underlying the conversion of this Note and each Warrant on a
registration statement declared effective by the SEC, then, if (i) the average
closing price of the Common Stock as reported by Bloomberg, L.P. on the
Principal Market for five consecutive (5) trading days (the “Determination
Date”) shall be greater than or equal to $10.00 per share, then the Holder shall
convert into Common Stock an amount equal to twenty per cent (20%) of the
average dollar trading volume for the consecutive five trading days immediately
preceding the Determination Date (the “Maximum Amount”). Notwithstanding the
immediately foregoing, the Maximum Amount shall not exceed twenty percent
(20%) of the aggregate dollar trading volume of the Common Stock for the period
of twenty (20) trading days immediately preceding the Determination Date (the
“Aggregate Maximum Amount”). In determining the Maximum Amount, any Maximum
Amount conversion required hereunder shall be aggregated with all Maximum Amount
conversions required under this Note and the Secured Convertible Term Note
between the Holder and the Company; in no event shall the Holder convert,
pursuant to this Section 3.11 any amount in excess of the Aggregate Maximum
Amount. Conversions made pursuant to this Section 3.11 shall be deemed to be
effective on the Determination Date. No more than one Determination Date may
occur during any consecutive five (5) trading day period, and no more than two
(2) Determination Dates may occur in any calendar month. Any principal amount of
this Note that is converted pursuant to this Section 3.11 shall be deemed to
constitute payments of outstanding principal.

 

Second A&R Minimum Borrowing Note

   5



--------------------------------------------------------------------------------

ARTICLE IV

EVENTS OF DEFAULT AND DEFAULT RELATED PROVISIONS

 

4.1 Events of Default. The occurrence of an Event of Default under the Security
Agreement shall constitute an event of default (“Event of Default”) hereunder.

 

4.2 Default Interest. Following the occurrence and during the continuance of an
Event of Default, the Companies shall, jointly and severally, pay additional
interest on the outstanding principal balance of this Note in an amount equal to
one and one half percent (1.5%) per month, and all outstanding Obligations,
including unpaid interest, shall continue to accrue interest at such additional
interest rate from the date of such Event of Default until the date such Event
of Default is cured or waived.

 

4.3 Default Payment. Following the occurrence and during the continuance of an
Event of Default, the Holder, at its option, may elect, in addition to all
rights and remedies of the Holder under the Security Agreement and the Ancillary
Agreements and all obligations of each Company under the Security Agreement and
the Ancillary Agreements, to require the Companies, jointly and severally, to
make a Default Payment (“Default Payment”). The Default Payment shall be 130% of
the outstanding principal amount of the Note, plus accrued but unpaid interest,
all other fees then remaining unpaid, and all other amounts payable hereunder.
The Default Payment shall be applied first to any fees due and payable to the
Holder pursuant to the Notes and/or the Ancillary Agreements, then to accrued
and unpaid interest due on the Notes, the Security Agreement and then to the
outstanding principal balance of the Notes. The Default Payment shall be due and
payable immediately on the date that the Holder has exercised its rights
pursuant to this Section 4.3.

 

ARTICLE V

MISCELLANEOUS

 

5.1 Conversion Privileges. The conversion privileges set forth in Article III
shall remain in full force and effect immediately from the date hereof until the
date this Note is indefeasibly paid in full and irrevocably terminated.

 

5.2 Cumulative Remedies. The remedies under this Note shall be cumulative.

 

5.3 Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

 

5.4 Notices. Any notice herein required or permitted to be given shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party notified, (b) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of

 

Second A&R Minimum Borrowing Note

   6



--------------------------------------------------------------------------------

receipt. All communications shall be sent to the respective Company at the
addresses provided for such Company in the Security Agreement executed in
connection herewith, and to the Holder at the address provided in the Security
Agreement for such Holder, with a copy to John E. Tucker, Esq., 825 Third
Avenue, 14th Floor, New York, New York 10022, facsimile number (212) 541-4434,
or at such other address as the respective Company or the Holder may designate
by ten days advance written notice to the other parties hereto.

 

5.5 Amendment Provision. The term “Note” and all references thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented, and any
successor instrument as such successor instrument may be amended or
supplemented.

 

5.6 Assignability. This Note shall be binding upon each Company and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder in accordance with the
requirements of the Security Agreement. No Company may assign any of its
obligations under this Note without the prior written consent of the Holder, any
such purported assignment without such consent being null and void.

 

5.7 Cost of Collection. In case of any Event of Default under this Note, the
Companies shall, jointly and severally, pay the the Holder’s reasonable costs of
collection, including reasonable attorneys’ fees.

 

5.8 Governing Law, Jurisdiction and Waiver of Jury Trial.

 

(a) THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW.

 

(b) EACH COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY COMPANY,
ON THE ONE HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE, THE
SECURITY AGREEMENT OR ANY OF THE OTHER ANCILLARY AGREEMENTS OR TO ANY MATTER
ARISING OUT OF OR RELATED TO THIS NOTE, THE SECURITY AGREEMENT OR ANY OF THE
OTHER ANCILLARY AGREEMENTS; PROVIDED, THAT EACH COMPANY ACKNOWLEDGES THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE
COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN
THIS NOTE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE HOLDER FROM BRINGING SUIT
OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE
OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
HOLDER. EACH COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND

 

Second A&R Minimum Borrowing Note

   7



--------------------------------------------------------------------------------

EACH COMPANY HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF
PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. EACH COMPANY
HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS
ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS,
COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO THE COMPANY AT THE ADDRESS SET FORTH IN THE SECURITY AGREEMENT AND
THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE COMPANY’S
ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER
POSTAGE PREPAID.

 

(c) EACH COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, EACH COMPANY HERETO WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE HOLDER, AND/OR ANY
COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, THE SECURITY
AGREEMENT, ANY OTHER ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR
THERETO.

 

5.9 Severability. In the event that any provision of this Note is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Note.

 

5.10 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum rate permitted
by such law, any payments in excess of such maximum rate shall be credited
against amounts owed by the Companies to the Holder and thus refunded to the
Companies.

 

5.11 Security Interest and Guarantee. The Holder has been granted a security
interest in (i) certain assets of the Companies as more fully described in the
Security Agreement and the Master Security Agreement, (ii) the equity interests
of certain Subsidiaries of the Parent pursuant to the Stock Pledge Agreement
dated as of the date hereof and (iii) the equity interests of Star Scientific,
Inc. held by The Francis E. O’Donnell, Jr. Irrevocable Trust No. 1 pursuant to
the O’Donnell Stock Pledge Agreement dated as of the date hereof. The
obligations of the Companies under this Note are guaranteed by certain
Subsidiaries of the Parent pursuant to the Subsidiaries Guaranty dated as of the
date hereof.

 

5.12 Registered Obligation. This Note is intended to be a registered obligation
within the meaning of Treasury Regulation Section 1.871-14(c)(1)(i) and the
Companies (or their

 

Second A&R Minimum Borrowing Note

   8



--------------------------------------------------------------------------------

agent) shall register this Note (and thereafter shall maintain such
registration) as to both principal and any stated interest. Notwithstanding any
document, instrument or agreement relating to this Note to the contrary,
transfer of this Note (or the right to any payments of principal or stated
interest thereunder) may only be effected by (i) surrender of this Note and
either the reissuance by the Companies of this Note to the new holder or the
issuance by the Companies of a new instrument to the new holder, or
(ii) transfer through a book entry system maintained by the Companies (or their
agent), within the meaning of Treasury Regulation Section 1871-14(c)(1)(i)(B).

 

5.13 Construction. Each party acknowledges that its legal counsel participated
in the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.

 

[Balance of page intentionally left blank; signature page follows]

 

Second A&R Minimum Borrowing Note

   9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Company has caused this Second Amended and Restated
Secured Convertible Minimum Borrowing Note to be signed in its name effective as
of the 29th day of April 2005.

 

    ACCENTIA BIOPHARMACEUTICALS, INC.     By:  

 

--------------------------------------------------------------------------------

    Name:         Title:    

WITNESS:

 

 

--------------------------------------------------------------------------------

            THE ANALYTICA GROUP, INC.     By:  

 

--------------------------------------------------------------------------------

    Name:         Title:    

WITNESS:

 

 

--------------------------------------------------------------------------------

       

 

Second A&R Minimum Borrowing Note

   10



--------------------------------------------------------------------------------

EXHIBIT A

 

OTHER COMPANIES

 

THE ANALYTICA GROUP, INC., a Florida corporation

 

Second A&R Minimum Borrowing Note

   11



--------------------------------------------------------------------------------

EXHIBIT B

 

NOTICE OF CONVERSION

 

(To be executed by the Holder in order to convert the

Amended and Restated Secured Convertible Minimum Borrowing Note)

 

The undersigned hereby elects to convert $             of the principal and
$             of the interest due on the Second Amended and Restated Secured
Convertible Minimum Borrowing Note dated as of April 29, 2005, and amended and
restated as of August 16th, 2005 and February 13, 2006 (the “Note”) issued by
Accentia Biopharmaceuticals, Inc. (the “Parent”) and the other Companies named
and as defined therein into shares of Common Stock of the Parent in accordance
with the terms and conditions set forth in the Note, as of the date written
below.

 

Date of Conversion:   

 

--------------------------------------------------------------------------------

Conversion Price:   

 

--------------------------------------------------------------------------------

Shares To Be Delivered:   

 

--------------------------------------------------------------------------------

Signature:   

 

--------------------------------------------------------------------------------

Print Name:   

 

--------------------------------------------------------------------------------

Address:   

 

--------------------------------------------------------------------------------

Holder DWAC instructions   

 

--------------------------------------------------------------------------------

 

Second A&R Minimum Borrowing Note

   12